Citation Nr: 0613535	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  02-20 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right shoulder 
condition.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel





INTRODUCTION

The appellant served with the Army National Guard from March 
1970 to January 1971 on active duty, and also had periods of 
active duty for training (ACDUTRA) as a member of a state 
Army National Guard from January 1971 to December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision in which 
the RO denied service connection for a right shoulder 
condition.  The appellant filed a notice of disagreement 
(NOD) in September 2002 and a statement of the case (SOC) was 
issued in October 2002.  The appellant filed a substantive 
appeal in November 2002.  

In his November 2002 substantive appeal, the appellant stated 
that he did not want a BVA hearing "unless you [ostensibly 
the RO] deem it necessary."  After being given the 
opportunity to clarify this statement, the appellant 
indicated that he did not want a hearing.  

In January 2004, the Board remanded the matter on appeal to 
the RO for specific additional development of the claim for 
service connection for a right shoulder condition.  After 
accomplishing the requested development, the RO continued the 
denial of the claim (as reflected in the January 2006 SSOC) 
and returned the matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Although a history of right shoulder contusion was noted 
in service records, no shoulder disability was shown in 
service or for several years thereafter, and the  only 
medical opinion on the question of a nexus between the 
currently diagnosed shoulder impingement syndrome and the 
appellant's military service weighs against the claim.


CONCLUSION OF LAW

The criteria for a grant of service connection for a right 
shoulder condition are not met.  38 U.S.C.A. §§ 101, 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 
3.159, 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim for service 
connection for a right shoulder condition has been 
accomplished.

In a January 2002 pre-rating letter, the RO advised the 
appellant and his representative of VA's responsibilities to 
notify and assist the appellant in his claim, and what was 
required to prove a claim for service connection; the RO 
explained the information and/or evidence required from him, 
including medical evidence showing a current disability, as 
well as evidence that establishes a plausible relationship 
between the claimed disability and service.  Further, through 
the May 2002 rating decision, an October 2002 SOC, and a 
January 2006 SSOC, the RO notified the appellant and his 
representative of the legal criteria governing the claim, the 
evidence that had been considered in connection with the 
appeal, and the bases for the denial of the claim.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the appellant has received sufficient 
notice of the information and evidence needed to support his 
claim, and has been afforded ample opportunity to submit such 
information and evidence.

The Board also finds that RO's January and February 2002 pre-
rating notice letters and a February 2004 notice letter 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the January 2002 notice letter, the 
RO requested that the appellant identify any medical 
providers from whom he wanted the RO to obtain and consider 
evidence; this request was reiterated in the February 2004 
letter.  In February 2002, the RO notified the appellant, via 
two separate letters, that it had received a negative 
response from an identified private medical provider, and 
requested that the appellant contact that provider.  The 
February 2004 letter also informed the appellant that the RO 
had obtained VA medical records, and notified the appellant 
that it would obtain non-VA medical records for which the 
appellant provided sufficient information and authorization.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case. With 
respect to the fourth requirement, the Board notes that the 
appellant has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the appellant has 
submitted and identified evidence in support of his claim.  
Given that fact, as well as the RO's instructions to him, the 
Board finds that the appellant has, effectively, been put on 
notice to provide any evidence in his possession that 
pertains to the claim.  Accordingly, on these facts, the RO's 
omission is harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 
(2005). 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the appellant 
before and after the May 2002 rating action on appeal.   
However, the Board finds that, in this appeal, any delay in 
issuing section 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that the claim was fully developed and 
re-adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  In this case, as 
indicated above, the appellant had full opportunity to 
respond after issuance of notice documents identified above, 
to include the RO's initial pre-rating notice letters, the 
rating decision on appeal, and the SOC.  Moreover, after the 
RO obtained VA records and issued the most recent, February 
2004 notice letter, the veteran was given another opportunity 
to provide information and/or evidence in support of the 
appeal before the RO readjudicated the claim more than one 
year in January 2006 (as reflected in the SSOC). 

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp., 159 F.3d 534; Cf. 38 C.F.R. § 20. 1102 (2005).

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim ( appellant 
status, existence of a disability, connection between the 
appellant's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this case, the RO has not provided any notice regarding 
the degree of disability or effective date.  However, as the 
Board's decision herein denies the appellant's claim for 
service connection for right shoulder condition, no rating or 
effective date is being assigned; accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.  

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim; as a result of 
these efforts, service medical records and VA medical records 
have been associated with the record.  The appellant also has 
submitted private medical records in his possession.  After 
receiving no response to requests for additional records from 
identified private sources, the RO appropriately enlisted the 
appellant's assistance in procuring those records; however, 
additional efforts to obtain private  medical records have 
been unsuccessful, as those records have been purged.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any existing pertinent records, in addition to those noted 
above, that need to be obtained.  The record also presents no 
basis for further developing the record to create an 
additional evidence to be considered in connection with the 
claim.

Under these circumstances, the Board finds there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on the claim on appeal. 


II.  Factual Background

Service medical records (SMRS)-to include the May 1969 pre-
induction enlistment examination report, the July 1970 
release from active duty (REFRAD) report of medical 
examination, and the January 1971 REFRAD report of medical 
examination-reflect no complaints, findings, or diagnoses 
associated with the right shoulder.  The July 1970 REFRAD 
examination report of medical history reflects that the 
appellant the then appellant denied bone, joint, or other 
deformity, or painful or trick shoulder.  A report of medical 
history dated in July 1971 indicates that the appellant 
suffered a mild contusion and abrasion of the right posterior 
shoulder without apparent complications, fracture, or 
separation.

Post-service medical records include outpatient medical 
treatment records from the Charleston VA Medical Center 
(VAMC), covering the period January 2001 through September 
2005.  Records from that facility dated in October 2002 and 
February 2004 reflect the appellant's complaints of chronic 
pain of  increasing in intensity and duration.  However, 
reports of x-rays taken in August 2001 and January 2002 were 
interpreted as revealing "unremarkable right shoulder, no 
significant naturopathy, with no signs of acromioclavicular 
joint separation."

In a January 2002 VA examination report, the examiner noted 
the appellant's subjective complaints of chronic and 
persistent pain in his right shoulder, and that his level of 
pain increased with various kinds of motion.  The examiner 
also noted that the "acromioclavicular joint (AC joint) on 
the right is slightly more prominent and pointed than it is 
on the left," and that his impression of the appellant's 
condition was of a "probable partial acromioclavicular joint 
separation of the right shoulder."  An X-ray examination of 
the appellant conducted in conjunction with the January 2002 
VA medical examination revealed findings of a "mild 
irregularity of the acromion with no loss of the 
acromiohumeral distance.  The glenohumeral joint is 
unremarkable."  The X-ray report also indicated an 
impression of "no significant arthropathy [or] signs of AC 
joint separation."  

In February 2002, the appellant submitted records of his 
visits with a John A. Rhee, M.D., in Belle, West Virginia.  
Pertinent to the shoulders, progress notes include an  entry 
dated in December 1978 and one dated in June 1979 of shoulder 
complaints diagnosed as bursitis and tendonitis. Additional 
private medical records are not available.  Low Country 
Orthopedics reported that the appellant was last seen there 
in May 1990, and that the medical records were purged and no 
longer available.  Likewise, Dr. Rhee has reported that his 
office no longer had the appellant's medical records.
 
In the report of a September 2005 VA medical examination, the 
examiner noted that he had reviewed the claims file and SMRs.  
He reported that the appellant denied any significant change 
in condition since the January 2002 VA medical examination.  
The examiner noted the appellant's subjective complaints that 
overhead use and lengthy driving exacerbated right lateral 
shoulder pain rather than pain in the AC joint.  The examiner 
also noted that the appellant never had physical therapy or 
surgery and reported that the right shoulder pain was 
relieved with Tylenol.  The examiner opined that his 
activities of daily living and occupation were unimpaired.  

On examination, the appellant had range of motion of the 
shoulders, as follows: to 135 degrees on abduction, to 135 
degrees on forward flexion, to 75 degrees on external 
rotation and 60 degrees of internal rotation, with pain at 
each of the extremes, as well as between 90 and 135 degrees 
on the two overhead motions.  The examiner diagnosed shoulder 
impingement syndrome, and opined that it is less than 50 
percent likely that the appellant's current shoulder 
impingement syndrome is due to any condition which occurred 
while in military service.  In explaining his opinion, the 
physician noted that, since leaving the military, in 
appellant had worked as an engineer, which has involved 
"multiple physical use" of the right shoulder, including in 
coal mines.  

In an addendum, the September 2005 VA examiner offered that 
there was no pain on range of motion or flare-ups on any of 
the above joints, except as stated above, and that all of the 
appellant's joints had no additional limitations due to pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  The examiner also noted that the x-rays taken in 
conjunction with the examination were unremarkable.

Consistent with the January 2002 x-ray reports, September 
2005 x-rays revealed no significant arthropathy and no signs 
of acromioclavicular joint separation.  The January 2002 x-
rays ruled out AC joint separation.  September 2005 x-rays 
revealed no evidence of acute fracture, subluxation, or 
dislocation, and no joint effusions.  

III.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
The applicable legal authority also permits service 
connection for disability resulting from disease or injury 
incurred in or aggravated coincident with ACDUTRA, or for 
disability resulting from injury during inactive duty 
training.  See 38 U.S.C.A. § 101(22),(23),(24); 38 C.F.R. § 
3.6.

Service connection requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that service 
connection for a right shoulder condition is not warranted.

The medical evidence establishes that the appellant currently 
has a right shoulder disability diagnosed as shoulder 
impingement syndrome.  However, the claim must be denied 
because the competent evidence establishes no nexus between 
the current shoulder disability and service.  

As indicated above, following the appellant's period of 
active service with the National Guard, his SMRs reflect 
include a report of medical history, dated in July 1971, that 
indicates that the appellant suffered a mild contusion and 
abrasion of the right posterior shoulder; however, that 
injury was noted to be without apparent complications, 
fracture, or separation.  The SMRs are otherwise negative for 
any complaints, findings, or diagnosis of any right shoulder 
problems.  Hence, no right shoulder disability was shown 
during service.

While the appellant has alleged experiencing continuing 
shoulder problems, the next documented shoulder problems is 
reflected in Dr. Rhee's 1978 and 1979 progress notes, several 
years after service.  Moreover, the only medical opinion to 
specifically address the etiology of current shoulder 
disability weighs against the claim.  The September 2005 VA 
examiner opined that it is less than 50 percent likely that 
the appellant's current shoulder impingement syndrome is due 
to the appellant's military service; the physician apparently 
found the physical activities associated with the appellant's 
post-service employment as a more significant factor in the 
development of his shoulder disability.  Significantly 
neither the appellant nor his representative has identified 
or alluded to the existence of any contrary medical evidence 
or opinion that would contradict the VA examiner's opinion.  

In addition to the medical evidence, the Board has considered 
the appellant's assertions advanced in connection with claims 
for service connection.  There is no question that the 
veteran is competent to assert his own symptoms.  See, e.g., 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the 
claim on appeal turns on the medical matter of nexus between 
current disability and service as a layman without 
appropriate medical training and expertise, he is not 
competent to render a probative (i.e., persuasive) opinion on 
a medical matter, such as the medical relationship, if any, 
between a current disability and service.  See Bostain v. 
West, 11 Vet.  App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet.  App. 492 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally 
not capable of opining on matters requiring medical 
knowledge). Hence, the appellant is unable to contradict the 
VA medical examiner's opinion on the basis of his assertions, 
alone.  

Under these circumstances, the Board determines that the 
claim for service connection must be denied.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim,  that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet.  App. 49, 53-56 (1990).  

ORDER

Service connection for right shoulder condition is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


